Case 3:19-cv-00296-BJB-RSE Document 85 Filed 09/03/19 Page 1 of 24 PageID #: 418




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                    LOUISVILLE DIVISION

  DARREN BRASHER, et al.
  Individually and on
  behalf of all others similarly situated,                 Case No. 3:19-cv-00296-JHM-RSE

                       Plaintiffs,                         JURY TRIAL DEMANDED

          v.                                            COLLECTIVE ACTION                PURSUANT
                                                        TO 29 U.S.C. § 216(B)
  GANNETT CO. INC., GANNETT
  SATELLITE INFORMATION NETWORK,                        CLASS ACTION PURSUANT TO FED. R.
  LLC, and GCOE, LLC                                    CIV. P. 23

                       Defendants.



                PLAINTIFFS’ PRE-DISCOVERY MOTION FOR CONDITIONAL
               CLASS CERTIFICATION AND COURT-SUPERVISED NOTICE TO
                PUTATIVE CLASS MEMBERS PURSUANT TO 29 U.S.C. § 216(b)


 TO THE HONORABLE JOSEPH H. McKINLEY, JR.:

         Plaintiffs Darren Brasher and Nicole Love, on behalf of themselves and all opt-in plaintiffs

 and others similarly situated (“Plaintiffs and the Putative Class Members”), respectfully move,

 pursuant to Section 16(b) of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b), for entry of

 an order:

         (1)      Conditionally certifying the proposed collective FLSA class as defined herein;

         (2)      Implementing a procedure whereby Court-approved Notice of Plaintiffs’ FLSA claims
                  is sent (via U.S. Mail, e-mail, and text-message) to:

                  All hourly call-center employees who have been employed by Gannett
                  Co. Inc., Gannett Satellite Information Network, LLC, GCOE, LLC,
                  and/or any other subsidiary of Gannett Co., Inc. anywhere in the United
                  States, at any time from September 3, 2016 through the final disposition
                  of this matter. (“Putative Class Members”).

         (3)      Approving a Reminder Email to be sent to Putative Class Members halfway through
                  the 60-day notice period; and

                                                  Page i
Case 3:19-cv-00296-BJB-RSE Document 85 Filed 09/03/19 Page 2 of 24 PageID #: 419




        (4)    Requiring Defendants to, within fourteen (14) days of this Court’s order, identify all
               Putative Class Members by providing a list in electronic and importable format, of the
               names, addresses, and e-mail addresses of all Putative Class Members who worked for
               Defendants at any time from beginning three years immediately preceding the filing of
               the Original Complaint through the present.

        This Motion is based on the pleadings, memoranda, declarations, and argument of Counsel.

 The relief sought is appropriate for the reasons discussed in the Memorandum of Law below.


 Date: September 3, 2019              Respectfully submitted,

                                      ANDERSON ALEXANDER, PLLC

                              By:     /s/ Clif Alexander
                                      Clif Alexander (Admitted Pro Hac Vice)
                                      Texas Bar No. 24064805
                                      clif@a2xlaw.com
                                      Austin W. Anderson (Admitted Pro Hac Vice)
                                      Texas Bar No. 24045189
                                      austin@a2xlaw.com
                                      Texas Bar No. 24071993
                                      819 N. Upper Broadway
                                      Corpus Christi, Texas 78401
                                      Telephone: (361) 452-1279
                                      Facsimile: (361) 452-1284

                                      BARKAN MEIZLISH HANDELMAN
                                      GOODIN DEROSE WENTZ, LLP

                              By:     /s/ Robert E. DeRose
                                      Robert E. DeRose (Admitted Pro Hac Vice)
                                      bderose@barkanmeizlish.com
                                      Jessica R. Doogan (Admitted Pro Hac Vice)
                                      jdoogan@barkanmeizlish.com
                                      250 E. Broad St., 10th Floor
                                      Columbus, Ohio 43215
                                      Telephone: (614) 221-4221
                                      Fax: (614) 744-2300




                                              Page ii
Case 3:19-cv-00296-BJB-RSE Document 85 Filed 09/03/19 Page 3 of 24 PageID #: 420




                               THE LAWRENCE FIRM, PSC

                         By:   /s/ Anne L. Gilday
                               Anne L. Gilday (KY Bar No. 90126)
                               Anne.gilday@lawrencefirm.com
                               606 Philadelphia Street
                               Covington, KY 41011
                               Telephone: (859) 578-9130
                               Fax: (859) 578-1032


                               Attorneys in Charge for Plaintiffs and Putative Class
                               Members




                                     Page iii
Case 3:19-cv-00296-BJB-RSE Document 85 Filed 09/03/19 Page 4 of 24 PageID #: 421




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY
                                     LOUISVILLE DIVISION

  DARREN BRASHER, et al.
  Individually and on
  behalf of all others similarly situated,                     Case No. 3:19-cv-00296-JHM-RSE

                        Plaintiffs,                          JURY TRIAL DEMANDED

             v.                                              COLLECTIVE ACTION                     PURSUANT
                                                             TO 29 U.S.C. § 216(B)
  GANNETT CO. INC., GANNETT
  SATELLITE INFORMATION NETWORK,                             CLASS ACTION PURSUANT TO FED. R.
  LLC, and GCOE, LLC                                         CIV. P. 23

                        Defendants.



     MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ PRE-DISCOVERY
     MOTION FOR CONDITIONAL CERTIFICATION AND COURT SUPERVISED
     NOTICE TO PUTATIVE CLASS MEMBERS PURSUANT TO 29 U.S.C. § 216(b)


                                         I.       INTRODUCTION

         This is a nationwide collective and class action lawsuit for unpaid overtime wages brought

 under the Fair Labor Standards Act and state wage law. Plaintiffs and the Putative Class Members are

 all hourly, non-exempt individuals who worked for Defendants Gannett Co. Inc., Gannett Satellite

 Information Network, LLC, GCOE LLC, and/or any other subsidiary of Gannett Co., Inc.

 (collectively “Gannett”)1 throughout the United States in the past three years. Plaintiffs challenge

 Gannett’s unlawful company-wide policy that forces its hourly Call-Center Employees2—Plaintiffs


          1 Joint employer liability generally goes to the merits of a case and is not relevant to deciding whether

 a case should be conditionally certified. Kis v. Covelli Enterprises, Inc., No. 4:18-CV-434, 2018 WL 2227782, at *2
 (N.D. Ohio May 16, 2018). As a merits issue, it is better decided at the second stage of conditional certification.
 Id.
         2Plaintiffs’ definition of “Call-Center Employees” includes those employees who worked as Customer
 Care Agents I–III, Customer Retention Specialists I–II, Inside Sales Representative, Collections Specialist,
 Customer Service Representative & Sales Representative, Floor Leads, Quality Assurance Specialist, Customer
 Service Specialist, Email Chat Representative, Traffic Analysts, Technical Customer Care Representative,
                                                      Page 1
Case 3:19-cv-00296-BJB-RSE Document 85 Filed 09/03/19 Page 5 of 24 PageID #: 422




 and the Putative Class Members—to perform unpaid “off-the-clock” work. Specifically, Gannett’s

 adherence policy forces Plaintiffs and the Putative Class Members to report to work early and perform

 their start up tasks, such as logging into their programs, and/or checking and answering emails, “off-

 the-clock.” Adherence governs employees’ path to promotions, raises, write ups, and termination.

 Should Call-Center Employees clock in early, or clock in and not immediately begin their non-start up

 tasks (taking calls, answering customer emails, monitoring employee calls, assisting employees with

 calls, etc.) at their shift start time, their adherence is hurt which can lead to write ups and even

 termination. To have good adherence, a Call-Center Employee must have their systems up and

 running prior to their shift start so they can begin making calls right at their start time, this necessitates

 coming in early and getting ready “off-the-clock.”

         Accordingly, Plaintiffs seek conditional certification of the following class:

         All hourly call-center employees who have been employed by Gannett Co. Inc.,
         Gannett Satellite Information Network, LLC, GCOE, LLC, and/or any other
         subsidiary of Gannett Co., Inc. anywhere in the United States, at any time from
         September 3, 2016 through the final disposition of this matter. (“Putative Class
         Members”).

         Because there are hundreds, if not thousands, of other Gannett call center employees who are

 unaware of this lawsuit or their right to proceed in this forum, notice to the Putative Class Members

 should issue to allow the Putative Class Members to make an informed decision of whether or not to

 join this case.3 Further, the recovery for each Putative Class Member is eroding daily because the

 statute of limitations does not toll until they file their consent forms. Therefore, the Court should

 authorize Notice as soon as possible to prevent further diminishing of the Putative Class Members’



 Coaching Training and Escalation Assistant, Coaching Escalation and Training Team, and any other hourly
 non-exempt employee who clocked in through a computer software program (such as ADP) and were subject
 to Gannett’s adherence metric.

         3   Plaintiff’s proposed Notice and Consent form is hereby attached as Exhibit 62.


                                                     Page 2
Case 3:19-cv-00296-BJB-RSE Document 85 Filed 09/03/19 Page 6 of 24 PageID #: 423




 rights.

                                    II.    STATEMENT OF FACTS

           Gannett is a leading media and marketing company controlling over 109 media organizations

 (including USA Today) and delivering daily news to millions of customers nationwide.4 To provide

 these services, Gannett employs thousands of Call-Center Employees around the United States to

 help customers sign up for their news services, modify the current services, and troubleshoot any

 issues they may have with their services. On January 21, 2019, Plaintiffs commenced this

 collective/class action against Gannett, alleging that the company failed to pay its hourly, non-exempt,

 Call-Center Employees for all hours worked, including the correct amount of overtime compensation.

 See ECF No. 1. Plaintiffs asserted the FLSA claims as a collective action under Section 16(b) of the

 FLSA, 29 U.S.C. § 216(b) and their respective state law claims as class actions under Federal Rule of

 Civil Procedure 23.5

           Plaintiff Brasher, Love, and the Opt-in Plaintiffs collectively worked for Gannett at Gannett’s

 call centers in multiple states.6 Gannett’s uniform policies and procedures apply equally at each of its

 facilities across the United States. Specifically, Plaintiffs challenge the illegal company-wide policy and

 procedure whereby Gannett requires Plaintiffs and the Putative Class Members to begin work several

 minutes early each day to complete the necessary start up processes to ensure they can clock in directly

 at the beginning of their scheduled shift. See Declaration (“Decl.”) of Nicole Hoir, at ¶ 10 (attached as

 Exhibit 1 to this Motion); Decl. of Ashley Bohannon, at ¶ 10 (Ex. 2); Decl. of Alexander Quinshade



           4   https://www.gannett.com/who-we-are/

         5 Plaintiff Brasher and Love have also brought claims arising under the state laws of Kentucky and

 South Carolina, which qualify as a Federal Rule of Civil Procedure 23 class action. Plaintiffs move only for
 conditional certification under FLSA section 216(b), and not Rule 23 class certification, at this time.

          At the time of filing this Motion and Brief in Support, 92 current and former hourly call center
           6

 employees have filed a consent to join this lawsuit.
                                                     Page 3
Case 3:19-cv-00296-BJB-RSE Document 85 Filed 09/03/19 Page 7 of 24 PageID #: 424




 Jackson, at ¶ 10 (Ex. 3); Decl. of Breauna Young, at ¶ 10 (Ex. 4); Decl. of Nicole Love, at ¶ 10 (Ex.

 5); Decl. of Tameka McBree, at ¶ 10 (Ex. 6); Decl. of Tami Rae Mosley, at ¶ 10 (Ex. 7); Decl. of

 Adelley Lassey, at ¶ 10 (Ex. 8); Decl. of Aurellia S. Oates, at ¶ 10 (Ex. 9); Decl. of Brandie Herp, at ¶

 10 (Ex. 10); Cornita Anderson, at ¶ 10 (Ex. 11); Decl. of Chelsie Clark, at ¶ 10 (Ex. 12); Decl. of Carrie

 Conaster, at ¶ 10 (Ex. 13); Decl. of Cochita Hendrix, at ¶ 10 (Ex. 14); Decl. of Chelsey Thompson, at

 ¶ 10 (Ex. 15); Decl. of Daarina Boyd, at ¶ 10 (Ex. 16); Decl. of Darren Brasher, at ¶ 10 (Ex. 17); Decl.

 of David Clayton, at ¶ 10 (Ex. 18); Decl. of Danielle Gibson, at ¶ 10 (Ex. 19); Decl. of Diamond

 Maddox, at ¶ 10 (Ex. 20); Decl. of Dorothea Williams, at ¶ 10 (Ex. 21); Decl. of Ebony Barnes, at ¶

 10 (Ex. 22); Decl. of Endora Brown, at ¶ 10 (Ex. 23); Decl. of Erica Cooper, at ¶ 10 (Ex. 24); Decl.

 of Essence Jones, at ¶ 10 (Ex. 25); Decl. of Emerald Wimberly, at ¶ 10 (Ex. 26); Decl. of Jaquisha

 Maddox, at ¶ 10 (Ex. 27); Decl. of Kimberly Fisher, at ¶ 10 (Ex. 28); Decl. of Ke’aaron Morris, at ¶

 10 (Ex. 29); Decl. of Lanora Moore, at ¶ 10 (Ex. 30); Decl. of Leandra William, at ¶ 10 (Ex. 31); Decl.

 of Deedra Latham, at ¶ 10 (Ex. 32); Decl. of Melita Foree, at ¶ 10 (Ex. 33); Decl. of Melanie Howie,

 at ¶ 10 (Ex. 34); Decl. of Magnolia Jacobi, at ¶ 10 (Ex. 35); Decl. of Mary Madison, at ¶ 10 (Ex. 36);

 Decl. of Michelle Todd, at ¶ 10 (Ex. 37); Decl. of Melina Whitley, at ¶ 10 (Ex. 38); Decl. of Nikkia

 Houston, at ¶ 10 (Ex. 39); Decl. of Nasha Price, at ¶ 10 (Ex. 40); Decl. of Pauline Soden, at ¶ 10 (Ex.

 41); Decl. of Ronella Jacoway, at ¶ 10 (Ex. 42); Decl. of Reginay D. Johnson, at ¶ 10 (Ex. 43); Decl.

 of Rick Mariani, at ¶ 10 (Ex. 44); Decl. of Rashawna Nelson, at ¶ 10 (Ex. 45); Decl. of Rosalind Pulce,

 at ¶ 10 (Ex. 46); Decl. of Rachel Way, at ¶ 10 (Ex. 47); Decl. of Shakela Brentt, at ¶ 10 (Ex. 48); Decl.

 of Shaquita Stark, at ¶ 10 (Ex. 49); Decl. of Sharita Walker, at ¶ 10 (Ex. 50); Decl. of Tierica Alexander,

 at ¶ 10 (Ex. 51); Decl. of Twinisha Bridgewater, at ¶ 10 (Ex. 52); Decl. of Tamara Williams, at ¶ 10

 (Ex. 53); Decl. of Victoria Harris, at ¶ 10 (Ex. 54); Decl. of Valeria Howard, at ¶ 10 (Ex. 55); Decl. of

 Bernice Swearingen, at ¶ 10 (Ex. 56); Decl. of Deborah Turner, at ¶ 10 (Ex. 57); Decl. of Erica Pope,

 at ¶ 10 (Ex. 58); Decl. of Victoria Lyons, at ¶ 10 (Ex. 59).

                                                  Page 4
Case 3:19-cv-00296-BJB-RSE Document 85 Filed 09/03/19 Page 8 of 24 PageID #: 425




                            III.    ARGUMENT AND AUTHORITIES

 A.      Standard for Conditional Certification under Section 216(b)

         Under the FLSA, covered employers—like Gannett—are required to pay non-exempt

 employees no less than minimum wage for each hour worked, and one and one-half times the

 employee’s regular rate of pay for each hour worked in excess of forty hours per week. Atkinson v.

 TeleTech Holdings, Inc., No. 3:14-CV-253, 2015 WL 853234, at *2 (S.D. Ohio Feb. 26, 2015) (Rice, J)

 (citing 29 U.S.C. §§ 206–07). The enforcement and remedy provisions created by the FLSA permit an

 employee to institute an action to recover unpaid minimum and/or overtime wages in either an

 individual or collective capacity. See 29 U.S.C. § 216(b). Under the collective action provisions,

 aggrieved employees may bring an action “for and on behalf of [herself] . . . and other employees

 similarly situated,” provided that the “opt-in’ plaintiffs file notices of written consent to sue with the

 Court. Id.

         Certification of the FLSA collective action under Section 216(b) typically proceeds in two

 phases because unlike Rule 23 class actions, the statute of limitations on FLSA claims continues to

 run until respective putative collective members file written consents with the court. Atkinson, 2015

 WL 853234, at *2 (citing Lewis v. Huntington Nat’l Bank, 789 F. Supp. 2d 863, 867 (S.D. Ohio 2011));

 see also Comer v. Wal-Mart Stores, Inc., 454 F.3d 544, 546 (6th Cir. 2006); O’Brien v. Ed Donnelly Enters.,

 Inc., 575 F.3d 567, 582–83 (6th Cir. 2009); Monroe v. FTS USA, LLC, 860 F.3d 389, 401–11 (6th Cir.

 2017); Harrison v. McDonald’s Corp., 411 F. Supp. 2d 862, 864 (S.D. Ohio 2005). Accordingly, it is

 important that notice of the collective action be given to all Putative Class Members as soon as

 practicable so they can decide whether to participate in the lawsuit. Comer, 454 F.3d at 546; O’Brien,

 575 F.3d at 582–83; Monroe, 860 F.3d at 401–11; Harrison, 411 F. Supp. 2d at 865; see also Cahill v. City

 of New Brunswick, 99 F. Supp. 2d 464, 479 (D.N.J. 2000).




                                                  Page 5
Case 3:19-cv-00296-BJB-RSE Document 85 Filed 09/03/19 Page 9 of 24 PageID #: 426




         1.      Notice Stage

         Plaintiffs’ Motion focuses on the first stage of certification where plaintiffs need only show

 that they are similarly situated to the employees to be notified. Comer, 454 F.3d at 546; Atkinson, 2015

 WL 853234 at *2. Since no discovery has occurred, Plaintiffs need only make a “modest showing” of

 being similarly situated to the Putative Class Members; and this standard is satisfied if their “causes of

 action accrued in approximately the same manner as those of the named plaintiffs.” Atkinson, 2015

 WL 853234, at *2 (citing Lewis, 789 F. Supp. 2d at 867–68) (internal quotations omitted); see also White

 v. Baptist Mem’l Health Care Corp., 699 F.3d 869, 877 (6th Cir. 2012). Application of this first-stage,

 “fairly lenient standard . . . typically results in conditional certification.” Atkinson, 2015 WL 853234, at

 *2 (citing Comer, 454 F.3d 547).

         Factors to be considered for conditional certification include “whether potential plaintiffs

 were identified; whether affidavits of potential plaintiffs were submitted; whether evidence of a

 widespread discriminatory plan was submitted, and whether as a matter of sound class management,

 a manageable class exists.” Id. (citing Lewis, 789 F. Supp. 2d at 868) (internal quotations omitted). At

 the conditional certification stage, the court “does not resolve factual disputes, decide substantive

 issues going to the ultimate merits, or make credibility determinations.” Brasfield v. Source Broadband

 Servs., LLC, 257 F.R.D. 641, 642 (W.D. Tenn. 2009).

         2.      Second Stage

         The second stage of the certification process occurs after conditional certification, after notice

 and after completion of discovery, and is typically only triggered if the defendant moves to decertify

 the class. See Wlotkowski v. Michigan Bell Tel. Co., 267 F.R.D. 213, 217 (E.D. Mich. 2010); Atkinson,

 2015 WL 853234, at *3. At the second stage courts will apply a higher standard of scrutiny to

 determine whether the conditionally certified collective members are truly similarly situated. See e.g.,

 Wlotkowski, 267 F.R.D. at 217 (the final certification decision is made at the second stage, “after all of

                                                   Page 6
Case 3:19-cv-00296-BJB-RSE Document 85 Filed 09/03/19 Page 10 of 24 PageID #: 427




  the opt-in forms have been received and discovery has concluded”); see also Atkinson, 2015 WL 853234,

  at *3. It is at the second stage when the court determines whether the action will proceed on a

  representative basis through trial on the merits or will be decertified. Douglas v. GE Energy Reuter Stokes,

  Civ. A. No. 1:07-CV-077, 2007 WL 1341779, at *4 (N.D. Ohio Apr. 30, 2007); see also Shipes v. Amurcon

  Corp., No. 10-14943, 2012 WL 995362, at *5 (E.D. Mich. Mar. 23, 2012). Accordingly, since Gannett

  has the ability to seek decertification, its rights are not prejudiced by early notice and conditional

  certification.7

  B.      Plaintiffs Have Satisfied the Minimal Burden of Proof at this Notice Stage.

          At the notice stage, “[t]he burden of proof is relatively slight . . . because the Court is not

  making a substantive determination on the basis of all the evidence but simply adopting a procedure

  which permits notice to be given to other potential class members.” Frye v. Baptist Mem’l Hosp., Inc.,

  No. 07-2708, 2008 WL 6653632, at *4 (W.D. Tenn. Sept. 16, 2008). The Court does not determine

  whether a class of similarly situated plaintiffs actually exists; rather, it assesses whether the plaintiffs

  have made the “modest factual showing” of similarity of situation which merits the delivery of notice

  to potential plaintiffs of the litigation. Lacy v. Reddy Elec. Co., No. 3:11-CV-52, 2011 WL 6149842, at

  *2 (S.D. Ohio Dec. 9, 2011) (quoting Pritchard v. Dent Wizard Int’l, 210 F.R.D. 591, 595 (S.D. Ohio

  2002)); see also Lewis, 789 F. Supp. 2d 863, 867 (“Plaintiffs must only make a modest showing that they

  are similarly situated to the proposed class of employees.”).

          Plaintiffs and the Putative Class Members in this case are similarly situated within the meaning

  of 29 U.S.C. § 216(b). They are all current and former non-exempt hourly call center employees who


            7 In contrast, “[t]he second stage of analysis is much more stringent, and to avoid decertification, a

  plaintiff must meet a stricter standard of proving that the putative plaintiffs are ‘similarly situated.’” White v.
  MPW Indus. Servs., Inc., 236 F.R.D. 363, 367 (E.D. Tenn. 2006). “At this stage, because discovery is complete,
  the court has more information on which to base a factual determination of whether the plaintiffs are similarly
  situated.” Brasfield v. Source Broadband Servs., LLC, No. 2:08-2092-JPM/dkv, 2008 WL 2697261, at *1 (W.D.
  Tenn. Jun. 3, 2009) citing Mooney v. Aramco Servs. Co., 54 F.3d 1207, 1214 (5th Cir.1995)).


                                                       Page 7
Case 3:19-cv-00296-BJB-RSE Document 85 Filed 09/03/19 Page 11 of 24 PageID #: 428




  worked for Gannett during the relevant time period and have been subjected to the same illegal pay

  system. The Putative Class Members, like Plaintiff, were required to arrive before their scheduled shift

  to prepare their computer, software, and check their emails so they could be ready to perform their

  assigned duties, such as answering the phone, responding to emails, or assisting other agents on the

  phones as soon as their shift started—all while off the clock and unpaid—in violation of the FLSA.

           1.       Plaintiffs Have Presented Sufficient Evidence of a Class of Similarly Situated
                    Individuals for Conditional Certification.8

           Plaintiffs have produced fifty-nine (59) declarations from current and former hourly Call-

  Center Employees to show that Gannett’s policy applied across multiple states and affected every

  single hourly Call-Center Employee who works (or worked) for Gannett. See generally Exs. 1–59.

  Although at this preliminary stage many courts accept “as true the plaintiff’s allegations and do not

  reach the merits of the plaintiff’s FLSA claims;” Plaintiffs here goes well beyond this low burden. Ross

  v. Jack Rabbit Servs., LLC, No. 3-14-cv-00044-TBR, 2014 WL 2219236, at *3 (W.D. Ky. May 29, 2014).

           Further, Plaintiffs and the Putative Class Members are similarly situated and this Court should

  order company-wide notice based on the “substantial allegations” contained in the form of

  declarations and the pleadings on file. Plaintiffs have alleged that Gannett miscalculated their regular

  rate of pay by failing to include time spent working “off-the-clock”. To comply with Gannett’s

  Adherence policy, Plaintiffs and the Putative Class Members had to arrive before their scheduled shift

  to prepare their computer, software programs, and answer company emails so they could be “call

  ready”9 at their shift start—all while off the clock and unpaid. Exs. 1–59, at ¶¶ 6–9. Indeed, Plaintiffs


         8 See Exhibits 1 thru 59—Declarations of Plaintiffs who worked in Gannett’s call centers in Kentucky,

  South Carolina, and Wisconsin.
            9 The term “call ready” is a catch-all term used by Plaintiffs for simplicity. Being “call ready” applies to

  all Call-Center Employees who are required to perform specific tasks (such as responding to customer emails,
  listening in on employee calls, walking the floor, training employees, coaching employees, monitoring call
  traffic) at the start of their shift which necessitates preparing their computer, software programs, and answering
  company emails prior to clocking in on ADP at shift start. See Ex. 50, at ¶ 6; See also Ex. 1–59, at ¶ 5–6.
                                                         Page 8
Case 3:19-cv-00296-BJB-RSE Document 85 Filed 09/03/19 Page 12 of 24 PageID #: 429




  and the Putative Class Members have presented evidence of a single, company-wide policy that forces

  them to underreport the number of hours employees work regardless of location or supervisor. See

  Monroe, 860 F.3d at 404; see also Abner v. Convergys Corp., No. 1:18-cv-442, 2019 WL 1573201, at *9 (S.D.

  Ohio Apr. 11, 2019) (ordering company-wide conditional certification for call-center employees who

  were not paid for their start-up times); Sandoval v. Serco, Inc., No. 4:18-cv-01562 JAR, 2019 WL

  2075910, at *7 (E.D. Mo. May. 10, 2019) (finding Plaintiffs to be similarly-situated victims of a

  common policy where Plaintiffs were not paid for their computer start up times); Fisher v. Michigan

  Bell Tel. Co., 665 F. Supp. 2d 819, 825–26 (E.D. Mich. 2009) (finding Plaintiffs to be similarly-situated

  victims of a common policy or plan by Defendant where Plaintiffs were required to take calls at the

  start of their shift thus forcing them to come in early to log into their computers). The evidence proves

  that Plaintiffs and the Putative Class Members performed the same type of work, were paid an hourly

  rate, were subject to the same uniform Gannett Adherence policy, followed the same log-in procedure,

  and were required by Gannett—as a practical result of its policy—to begin working sufficiently in

  advance of their clock-in time so that they could be “call ready” at the time their scheduled shift

  started. Exs. 1–59, at ¶¶ 3–15.

          2.       Gannett’s Adherence Policy Forces Employees to Work “Off-The-Clock.”

          Gannett uses a key performance indicator known as Adherence to evaluate its hourly Call-

  Center Employees. Adherence is a key factor for Gannett’s10 employees career paths as it is a heavy

  factor in whether Gannett gives out, promotions, raises, demotions, write ups, and/or terminations.

  See Exs. 1–59, at ¶ 8. In order to have a high level of adherence under Gannett’s formula, call center

  employees need to clock in right at their designated shift start time and immediately begin taking calls,



          10 Gannett Co. Inc., Gannett Satellite Information Network, LLC, and GCOE LLC use the same
  adherence policy. As discussed later, these companies are intermingled and largely indistinguishable from one
  another. Plaintiffs believe, and the evidence supports the inference that, the adherence policy is applied to all
  Call-Center Employees across every Gannett entity.
                                                      Page 9
Case 3:19-cv-00296-BJB-RSE Document 85 Filed 09/03/19 Page 13 of 24 PageID #: 430




  responding to customer emails, and/or walking the floor. Exs. 1–59, at ¶ 8. Taking calls, responding

  to customer emails, or otherwise beginning work after the designated shift start time damages a call

  center employees’ adherence rating. Exs. 1–59, at ¶ 8. Similarly, clocking in before the designated shift

  start time can also damage adherence and lead to write ups by managers who are monitoring Call-

  Center Employees’ clock in and work status. Exs. 1–59, at ¶ 8. Gannett’s litany of software programs

  and requirement that employees check and respond to their company emails before their designated

  shift start time leaves Call-Center Employees in between a rock and a hard place. Should a Call-Center

  Employee clock in on time at shift start and then begin logging into their system, answering emails,

  and getting ready to begin work then the employee will not be able to begin work (take calls, respond

  to customer emails, assist other agents) at shift start, leading to a poor adherence level. Should the

  Call-Center Employee come in early, clock in, set up their computer, and check their emails so they

  can begin work at their designated shift start time, as required by Gannett, they will also have a poor

  adherence level because they clocked in before their scheduled start time. The only way a Call-Center

  Employee can conform with Gannett’s adherence policy is to come in early, set up their computer,

  and check their emails “off-the-clock” and then clock in and begin taking calls, responding to customer

  emails, and helping other agents once their designated shift has begun. Gannett’s adherence policy, in

  short, forces Call-Center Employees to work “off-the-clock” or else receive a bad adherence level

  which can eventually lead to their termination. Exs. 1–59, at ¶ 8.

          3.      Plaintiffs and the Putative Class Members Performed Similar Job Duties

          In addition to working under the same overarching corporate policies, Gannett’s Call-Center

  Employees, such as Plaintiffs and the Putative Class Members, all performed the same or similar job

  duties—that is, their job function is to assist customers over the phone and email, or generally assist

  other Call-Center Employees who are on the phone (training, handling escalated calls, coaching, etc).

  See Exs. 1–59, at ¶ 5. This basic fact holds true for all of Gannett’s call center locations, departments,

                                                  Page 10
Case 3:19-cv-00296-BJB-RSE Document 85 Filed 09/03/19 Page 14 of 24 PageID #: 431




  and call center positions throughout the United States.

          All Plaintiffs and the Putative Class Members are similarly situated. They all perform nearly

  identical job functions. Exs. 1–59, at ¶ 5. They are all paid by the hour. Exs. 1–59, at ¶ 13. They are

  all subject to the same policies, they must abide by Gannett’s adherence policy. Exs. 1–55, at ¶ 15;

  Exs. 56–59, at ¶ 21. While Gannett will undoubtedly ague that Plaintiffs and the Putative Class

  Members are not similarly situated due to differing job titles and slight variations in their job duties,

  that argument fails because Plaintiffs need not be identical to the Putative Class Members, they must

  merely show that they are “similarly situated.” See Lewis, 789 F. Supp. 2d at 867-68; Conklin v. 1-800

  Flowers.com, Inc., No. 2:16-CV-675, 2017 WL 3437564, at *3 (S.D. Ohio Aug. 10, 2017).

          Indeed, Plaintiffs have presented evidence that the unpaid start-up policy extends far beyond

  one job title but instead affects all hourly Call-Center Employees universally and across all of Gannett.

  Exs. 1–59, at ¶ 4 (plaintiffs job titles include: Service Representative, Customer Care Agent I–III,

  Technical Customer Care Representative, Email Chat Representative, Training and Escalation

  Assistant, Coaching and Escalation Training Team, In House Sales Representative, Customer Service

  Representative, Retention Specialist I–II, Traffic Analyst, Quality Analyst, Quality Assurance

  Specialist, Floor Lead, Phone Trainer, Coaching Installation Agent). Regardless of their job title or

  where they work, they must abide by Gannett’s adherence policy, which as discussed above, forces

  employees to work “off-the-clock.” Exs. 1–59, at ¶¶ 4–10.

          Plaintiffs all followed the same adherence policy which necessitated that they work “off-the-

  clock” in order to maintain good adherence and not be subject to the negative consequences of having

  a poor adherence level. Because all Call-Center Employees were affected by the adherence policy in

  the same way and suffered the same harm from it (unpaid “off-the-clock” work) they have shown a

  factual nexus that binds Plaintiffs and the Putative Class Members together as victims of a particular

  policy. Carter v. Paschall Truck Lines, Inc., No. 5:18-CV-041-TBR, 2019 WL 1576572, at *3 (W.D. Ky.

                                                  Page 11
Case 3:19-cv-00296-BJB-RSE Document 85 Filed 09/03/19 Page 15 of 24 PageID #: 432




  Apr. 11, 2019).

          Moreover, Gannett monitored Plaintiffs and the Putative Class Members and knew (1) when

  they arrived at the building, (2) when they logged on to their computer and (3) when they were actively

  using the computer. See Exs. 1–59, at ¶ 11. This evidence of uniform “log-in” requirements, coupled

  with Gannett’s ability to monitor all of Plaintiffs’ activities, further supports conditional certification

  in this case. See Burch v. Qwest Comm’n Int’l., Inc., 500 F. Supp. 2d 1181, 1188 (D. Minn. 2007) (finding

  that a centralized monitoring capability coupled with the uniform log-in requirements were evidence

  weighing in favor of conditional certification of a nation-wide call center collective action).

          As non-exempt Call-Center Employees, Plaintiffs and the Putative Class Members did not

  engage in any other type of work or service for Gannett. Additionally, as Call-Center Employees,

  Plaintiffs and the Putative Class Members are (and were) scheduled to work close to forty (40) hours

  each week. Exs. 1–59, at ¶ 12. Though Plaintiffs and the Putative Class Members’ “off-the-clock”

  work was time worked in excess of forty hours each week, Plaintiffs and the Putative Class Members’

  were not paid time and a half for those hours spent starting up and logging into their computers, on

  Gannett’s behalf. See Exs. 1–59, at ¶ 14.

  C.      Determining “Company-Wide” Conditional Certification

          Plaintiffs have more than met the standard for this Court to conditionally certify a company-

  wide class. Abner, 2019 WL 1573201, at *9 (certifying a national class of hourly call center employees

  based on complaint and multiple declarations); Lewis, 789 F. Supp. 2d. at 868 (certifying a national

  class based on complaint and multiple declarations); Cresenzo v. O-Tex Pumping, LLC, No. 15-CV-2851,

  2016 WL 3277226, at *4 (S.D. Ohio June 15, 2016) (granting motion for conditional certification

  nationwide where motion was supported by twenty-two declarations); Jasper v. Home Health Connection,

  Inc., No. 2:16-CV-125, 2016 WL 3102226, at *3 (S.D. Ohio Feb. 26, 2015); see also Monroe, 815 F.3d at

  1010–20 (addressing the purpose and process of collective actions at the decertification stage);

                                                   Page 12
Case 3:19-cv-00296-BJB-RSE Document 85 Filed 09/03/19 Page 16 of 24 PageID #: 433




  Brotherton v. Advanced Oilfield Services, LLC, Case No. 2:17-CV-00825-MRH, ECF No. 64 (W.D. Penn.

  June 21, 2017) (granting nationwide conditional certification where motion was supported by one

  plaintiff and one declaration). The broad geographic scope inherent in a nationwide class is not an

  impediment to conditional certification and courts do not require evidence from each complained of

  facility at this early notice stage.

          In Atkinson v. TeleTech Holdings, Inc., the district court conditionally certified a nation-wide class

  of several thousands of Customer Service Agents (CSA’s) across the United States. See 2015 WL

  853234 at *3. There, the plaintiffs alleged that CSAs were not paid for all hours worked. See id. at *1–

  2. In support of the motion for conditional certification in Atkinson, Plaintiffs presented declarations

  by twelve current and former CSAs, in addition to the pleadings and briefings on file. See id. Here,

  Plaintiffs and the Putative Class Members are making nearly the exact same allegations—Gannett’s

  company-wide policy created an environment in which Gannett’s non-exempt call-center employees

  were required to perform work “off-the-clock” and without pay. See id. at p. 2–6. Not only have fifty-

  nine (59) Plaintiffs provided their sworn statements to that effect, but approximately ninety-two (92)

  current and former Gannett Call-Center Employees have opted-in to this lawsuit to recover their

  unpaid back wages. This evidence alone is more than sufficient to support a finding that Plaintiffs and

  the Putative Class Members are similarly situated.

  D.      Conditional Certification Is Appropriate for Each Defendant

          Additionally, Plaintiff believe that this Court should certify a class consisting of all Call-Center

  Employees who have worked for Gannett Co. Inc., GCOE, LLC (“GCOE”), Gannett Satellite

  Information Networks, LLC (“GSIN”), and/or any other subsidiary of Gannett Co., Inc. These

  entities are highly integrated organizations with overlapping controls that do not recognize any formal

  corporate division from one entity to the next. Further, the policy causing the harm to Plaintiffs is

  applied throughout the Gannett corporate structure to all non-exempt hourly Call-Center Employees.

                                                    Page 13
Case 3:19-cv-00296-BJB-RSE Document 85 Filed 09/03/19 Page 17 of 24 PageID #: 434




  This Court is well within its power to conditionally certify a class where employees across corporate

  entities suffer the same harm from the same policy. Fairfax v. Hogan Transportation Equip., Inc., No.

  2:16-CV-680, 2017 WL 4349035, at. *7 (S.D. Ohio Sept.29, 2017) (conditionally certifying a class

  across all entities under the same corporate banner where plaintiffs were unsure of which specific

  entity employed them but where plaintiffs showed the same injury caused by a common policy); see

  also Myers v. Marietta Mem’l Hosp., 201 F. Supp. 3d 884, 887.

          There is little, if any, distinction between the Gannett entities. All Call-Center Employees

  reported that they did not even know there was a company called GCOE. Exs. 56–50, at ¶ 15. They

  only serviced Gannett customers. Exs. 56–59, at ¶ 16. They all had Gannett ID badges to enter the

  Gannett building they worked in, they were all a part of the Gannett Healthcare plan, and participated

  in the Gannett savings plan. Exs. 56–59, at ¶ 17. Gannett would advertise jobs from different Gannett

  entities by sending them via email to employees in “separate” Gannett entities, and advertise these

  jobs on its main homepage, Gannett.com. See Email from a Manager in Gannett Consumer Solutions

  Center (“CSC”), to an unknown number of employees, including a chat/email supervisor in Gannett

  Co., Inc. who forwarded it to a GCOE employee (Ex. 60). Further it appears from emails that the

  Adherence policy, requiring employees to be at their workstation logged in and ready to go is a policy

  that extends across organizations. See Email from CSC Manager to GCOE employees (Ex. 61).

  Because Gannett’s adherence policy extends across its various entities, and because these entities are

  highly integrated, this Court should certify a class of Call-Center Employees across the whole of

  Gannett Co., Inc. including its various subsidiaries to facilitate the broad remedial purposes of the

  FLSA. The harm is caused by this centralized corporate-entity spanning policy and injures all Call-

  Center Employees, and the evidence in each case for each entity will be nearly the same. Should it

  appear later, after discovery, that the policies of each entity are different then Gannett can move this

  Court to decertify the class.

                                                  Page 14
Case 3:19-cv-00296-BJB-RSE Document 85 Filed 09/03/19 Page 18 of 24 PageID #: 435




          In the instant case, Plaintiffs’ Declarations are strong evidence that the company policy

  discussed above was consistently applied and enforced in each state where Gannett operates. Based

  on this evidence, it is clear that regardless of location or differences in job duties or job titles, all

  hourly-paid Call-Center Employees were subject to the same corporate policy and procedure imposed

  by Gannett and were subject to the same time keeping system. Accordingly, company-wide notice to

  is warranted, as the Plaintiffs who suffered from the same FLSA-violating policies adequately

  represent the interests of the Putative Class Members. See Waggoner v. U.S. Bancorp, 110 F. Supp. 3d

  759, 772 (N.D. Ohio 2015).

  E. When Deciding Motions for Conditional Certification, Courts in the Sixth Circuit Do Not
     Evaluate the Merits of the Claims or Individualized Defenses
      Courts need not evaluate the merits of a plaintiff’s claims when making the determination of

  whether a group of similarly situated individuals exists. Although Gannett may argue that this Court

  cannot conditionally certify the proposed class due to individualized determinations, given the lenient

  standard of this stage, individualized issues do not preclude conditional certification. The Sixth Circuit

  has held that plaintiffs are similarly situated when they are unified by common theories of a defendant’s

  statutory violations, even if the proofs of these theories are inevitably individualized and distinct.

  O’Brien, 575 F. 3d at 585; see also Hamric v. True North Holdings, Inc., Case No. 1:16-cv-01216, 2016 WL

  3912482, at *1–2 (N.D. Ohio Jul. 20, 2016); Shipes, 2012 WL 995362, at *7 (“Once plaintiffs meet their

  burden at the notice stage, a defendant cannot overcome their showing by arguing that individual

  issues predominate.”).

          Indeed, Plaintiffs’ request for conditional certification is in line with most courts’ ruling when

  considering similar facts. See, e.g., Bradford v. Logan’s Roadhouse, Inc., 137 F. Supp. 3d 1064 (M.D. Tenn.

  2015) (certifying a class of employees asserting “off-the-clock” claims); Monroe, 860 F.3d. at 403

  (“using more than one method to implement a company-wide work ‘off-the-clock’ policy does not

  prevent employees from being similarly situated”); MPW, 236 F.R.D. at 365–68, 370–74 (certifying a

                                                   Page 15
Case 3:19-cv-00296-BJB-RSE Document 85 Filed 09/03/19 Page 19 of 24 PageID #: 436




  class based on company-wide policy of failing to compensate employees for all hours worked); In re

  Bank of Am. Wage & Hour Emp’t Litig., 286 F.R.D. 572, 586 (D. Kan. 2012) (granting conditional

  certification where plaintiffs alleged that defendant maintained unofficial policy of requiring off-the-

  clock work); O’Brien, 575 F.3d at 585; Longcrier v. HL-A Co., Inc. 595 F. Supp. 2d 1218 (S.D. Ala. 2008).

  Just as in those prior cases where courts certified a company-wide class where there was a company-

  wide policy that failed to compensate those plaintiffs for all hours worked, the Court here should also

  certify a company-wide class because Gannett has a uniform policy that fails to compensate its hourly-

  paid call center employees for all hours worked. Bradford, 137 F. Supp. 3d at 1064; Monroe, 860 F.3d.

  at 403; MPW, 236 F.R.D. at 365–68, 370–74; In re Bank of Am. Wage & Hour Emp’t Litig., 286 F.R.D.

  at 586; O’Brien, 575 F.3d at 585 (holding that plaintiffs were similarly situated because they “articulated

  two common means by which they were allegedly cheated: forcing employees to work off the clock

  and improperly editing time-sheets”); Longcrier, 595 F. Supp. 2d at 1218.

  F.      The Court Should Approve Plaintiffs’ Proposed Notice and Process

          “The overarching policies of the FLSA’s collective suit provisions require that the proposed

  notice provide accurate and timely notice concerning the pendency of the collective action, so that

  [potential plaintiffs] can make informed decisions about whether to participate.” Butler v. DirectSAT

  USA, LLC, 876 F. Supp.2d 560, 574–75 (D. Md. 2012). Plaintiffs request that the Court authorize

  sending of the attached Proposed Notice and Consent (Ex. 62) to all Putative Class Members, so as

  to provide them a meaningful opportunity to understand their rights and to join this litigation if they

  so choose. The Proposed Notice is “timely, accurate, and informative,” and therefore should be

  approved. Hoffmann-La Roche Inc. v. Sperling, 493 U.S. 165, 110 S. Ct. 482, 107 L. Ed. 2d 480 (1989).

          Gannett should be ordered to produce a list, in electronic and importable format, of all

  Putative Class Members, including their names, dates of employment, positions of employment,

  locations of employment, last-known mailing addresses, last-known telephone numbers, email

                                                   Page 16
Case 3:19-cv-00296-BJB-RSE Document 85 Filed 09/03/19 Page 20 of 24 PageID #: 437




  addresses, and the last four digits of their social security number. Courts throughout the Sixth Circuit

  (and the United States) routinely require defendants to produce this information when granting

  conditional certification motions. See Atkinson, 2015 WL 853234, at *5; and Hoffman-La Roche, 493 U.S.

  at 170 (holding that district courts have the authority to compel the production of contact information

  of employees for purposes of facilitating notice in FLSA collective actions); see also Ross, 2014 WL

  2219236, *4 (ordering defendant to produce, in an electronic format, list of all workers meeting the

  job description for the last three years, including name, job title, address, telephone, email, dates and

  location of employment, and date of birth); Jones-Turner v. Yellow Enters. Sys., LLC, No. 3:07-cv-218-S,

  2007 WL 3145980, at *3 (W.D. Ky. Oct. 25, 2007) (ordering defendant to produce list of current and

  former employees).

          The Court should allow the notice to be sent to all Putative Class Members by email and text

  message as well as First Class Mail. Courts throughout the Sixth Circuit, including this Court, regularly

  allow simultaneous dual notice by ordinary mail and electronic mail to be sent to Putative Class

  Members in the interest of judicial economy. See, e.g., Abner, 2019 WL 1573201, at *7–8 (ordering

  notice be sent via email and first class mail, as well as approving of posting in call centers); Fenley v.

  Wood Group Mustang, Inc., 170 F. Supp. 3d 1063, 1074 (S.D. Ohio 2016); Ross, 2014 WL 2219236, at *4

  (ordering production of email addresses); Pippins v. KPMG, 2012 WL 19379, *14 (S.D.N.Y. Jan. 3,

  2012) (ordering notice sent by email and finding that “given the reality of communications today…the

  provision of email addresses and email notice in addition to notice by first class mail is entirely

  appropriate”); and Kelly v. Bank of Am. N.A., 2011 WL 7718421, *1-2 (N.D. Ill. Sept. 23, 2011)

  (authorizing dissemination of notice via mail, email, and website posting). For the purposes of

  advancing the remedial objectives of the FLSA, “the current nationwide trend” appears to permit

  notice to be send via regular U.S. mail and email to all potential plaintiffs. Atkinson, 2015 WL 853234,

  at *5 (citing Petty v. Russell Cellular, Inc., No. 2:13-cv-1110, 2014 WL 1308692, at *6 (S.D. Ohio Mar. 28,

                                                   Page 17
Case 3:19-cv-00296-BJB-RSE Document 85 Filed 09/03/19 Page 21 of 24 PageID #: 438




  2014)).

            Plaintiffs request they be allowed to send the Court authorized notice via text-message as well.

  Plaintiffs propose sending a simple text message with a link to the full court authorized notice form.

  In today’s modern society, cell phones are an integral part of everyday life and sending notice via text

  will ensure the largest number of putative class members are apprised of their rights. “This has become

  a much more mobile society with one’s email address and cell phone number serving as the most

  consistent and reliable method of communication.” Nazih v. Café Istanbul of Columbus, LLC, No. 2:17-

  CV-947, 2018 WL 4334613, at *6 (S.D. Ohio Sept. 11, 2018) (quoting Casarez v. Producers Serv. Corp.,

  No. 2:17-cv-1086, 2018 WL 238972, at *8 (S.D. Ohio May. 25, 2018).

            A reminder notice to be sent via electronic mail halfway through the 60-day notice period is

  also appropriate. Courts regularly authorize reminder notices to increase the chance that workers will

  be informed of their rights. See Hamm v. Southern Ohio Medical Center, 275 F. Supp. 3d 863, 879 (S.D.

  Ohio 2017) (“Plaintiff is authorized to serve the Reminder through the same means it served the

  Notice: by first class mail to current employees and by first class mail and electronic mail to former

  employees.”).11

            Plaintiffs also propose that the Notice and Consent forms be posted in plain view at each of

  Gannett’s call centers, nationwide. Courts in this District and throughout the Sixth Circuit have found

  that posting the court-approved notice at a defendant’s job sites to be a proper (and effective) means

  of disseminating notice of FLSA collective actions. Convergys Corp., 2019 WL 1573201, at *7; Perry v.



           11See also Benedict v. Hewlett-Packard Co., No. 13 Civ. 119, 2014 WL 587135, at *14 (N.D. Cal. Feb. 13,

  2014) (approving reminder notice); Chhab v. Darden Rests., Inc., No. 11 Civ. 8345, 2013 WL 5308004, at *16
  (S.D.N.Y. Sept. 20, 2013) (approving reminder notice); Harris v. Vector Mktg. Corp., 716 F. Supp. 2d 835, 847
  (N.D. Cal. 2010) (approving reminder postcard); Adams v. Inter-Con Sec. Sys., Inc., No. 06 Civ. 5428, 2007 WL
  3225466, at *5 (N.D. Cal. 2007) (ordering the mailing of a “reminder card” to all class members who did not
  submit a claim form 14 days before the end of the claims period); and Watson, et al. v. Northland Heating & Air
  Conditioning Co., Inc., Case No. 2:17-cv-00447, Doc. No. 11, PAGE ID #65 (S.D. Ohio Sept. 14, 2017).


                                                     Page 18
Case 3:19-cv-00296-BJB-RSE Document 85 Filed 09/03/19 Page 22 of 24 PageID #: 439




  Krieger Beard Servs., LLC, No. 3:17-CV-161, 2018 WL 3218413, at *6 (S.D. Ohio July 2, 2018); Conklin,

  WL 3437564, at *6; Edwards v. All-Dry, Inc., No. 3:17-CV-01313, 2018 WL 2973382, at *2 (M.D. Tenn.

  June 13, 2018).

                                            IV.    CONCLUSION

         For the reasons explained above, Plaintiffs respectfully request that the Court, pursuant to

  Section 16(b) of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b), enter an order:

         (1)        Conditionally certifying the proposed collective FLSA Class as defined herein;

         (2)        Implementing a procedure whereby Court-approved Notice of Plaintiffs’ FLSA claims
                    are sent (via U.S. Mail, e-mail, and text-message) to:

                    All hourly call-center employees who have been employed by Gannett
                    Co. Inc., Gannett Satellite Information Network, LLC, GCOE, LLC,
                    and/or any other subsidiary of Gannett Co., Inc. anywhere in the United
                    States, at any time from September 3, 2016 through the final disposition
                    of this matter. (“Putative Class Members”).

          (3)       Approving a Reminder Email to be sent to the Putative Class Members halfway
                    through the 60-day notice period; and

         (4)        Requiring Defendants to, within fourteen (14) days of this Court’s order, identify all
                    Putative Class Members by providing a list in electronic and importable format, of the
                    names, addresses, and e-mail addresses of all Putative Class Members who worked for
                    Defendants during the Relevant Time Period.




                                                   Page 19
Case 3:19-cv-00296-BJB-RSE Document 85 Filed 09/03/19 Page 23 of 24 PageID #: 440




  Date: September 3, 2019         Respectfully submitted,

                                  ANDERSON ALEXANDER, PLLC

                            By:   /s/ Clif Alexander
                                  Clif Alexander (Admitted Pro Hac Vice)
                                  Texas Bar No. 24064805
                                  clif@a2xlaw.com
                                  Austin W. Anderson (Admitted Pro Hac Vice)
                                  Texas Bar No. 24045189
                                  austin@a2xlaw.com
                                  Texas Bar No. 24071993
                                  819 N. Upper Broadway
                                  Corpus Christi, Texas 78401
                                  Telephone: (361) 452-1279
                                  Facsimile: (361) 452-1284

                                  BARKAN MEIZLISH HANDELMAN
                                  GOODIN DEROSE WENTZ, LLP

                            By:   /s/ Robert E. DeRose
                                  Robert E. DeRose (Admitted Pro Hac Vice)
                                  bderose@barkanmeizlish.com
                                  Jessica R. Doogan (Admitted Pro Hac Vice)
                                  jdoogan@barkanmeizlish.com
                                  250 E. Broad St., 10th Floor
                                  Columbus, Ohio 43215
                                  Telephone: (614) 221-4221
                                  Fax: (614) 744-2300

                                  THE LAWRENCE FIRM, PSC

                            By:   /s/ Anne L. Gilday
                                  Anne L. Gilday (KY Bar No. 90126)
                                  Anne.gilday@lawrencefirm.com
                                  606 Philadelphia Street
                                  Covington, KY 41011
                                  Telephone: (859) 578-9130
                                  Fax: (859) 578-1032


                                  Attorneys in Charge for Plaintiffs and Putative Class
                                  Members




                                         Page 20
Case 3:19-cv-00296-BJB-RSE Document 85 Filed 09/03/19 Page 24 of 24 PageID #: 441




                                CERTIFICATE OF CONFERENCE

         I hereby certify that I have conferred with Defendants’ counsel of record and Defendants are

  opposed to the relief requested in this Motion.

                                                              /s/ Clif Alexander
                                                              Clif Alexander


                                    CERTIFICATE OF SERVICE

         I hereby certify that on September 3, 2019, I electronically filed the foregoing document with

  the clerk of the court for the U.S. District Court, Western District of Kentucky using the electronic

  case filing system of the court. The electronic case filing system sent a “Notice of Electronic Filing”

  to the attorneys of record who have consented in writing to accept this Notice as service of this

  document by electronic means.

                                                              /s/ Clif Alexander
                                                              Clif Alexander




                                                    Page 21
